UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6153



TOMMY R. ROBINSON,

                                            Plaintiff - Appellant,

         versus

JOAN GRAHAM, Case Manager Supervisor; ALVIN
WOODEN, Case Worker,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
3741-AMD)


Submitted:   September 20, 1996          Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tommy R. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

as frivolous his 42 U.S.C. § 1983 (1994) complaint. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Robinson v. Graham, No. CA-95-3741-AMD (D. Md. Dec.
21, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2